 

 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) fs Hi

 

UNITED STATES DISTRICT COURIT

 

 

 

 

 

 

AUG 22 2019
SOUTHERN DISTRICT OF CALIFORNIA
, CUS OS Ag COURT
United States of America _ _ JUDGMENT IN AcGRIMINATI@ASE Cc
Vv. (For Offenses Committed O8 Br -Novemher-1,-1987)- snasecmne ae ad
Mario Antonio Rubio-Lopez | a. Case Number: 3:19-mj-23414
~ Chioe S. Dillon
Defendant's Attorney
REGISTRATION NO, 88457298
THE DEFENDANT:
Xt pleaded guilty to count(s) 1 of Complaint
C1 was found guilty to count(s) -
after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense - Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) ]
[ The defendant has been found not guilty on count(s)
C1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT

‘The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

oe

| TIME SERVED | Oo days

I Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

| IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until ali fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

Received Lie Mie — COW QQ

DUSM HONORABLE ROBERT A. MCQUAID
_ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - 3:19-mj-23414

 

 

 
